DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9, 11-13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donabedian et al (US 9,365,245).  Donabedian discloses:
With regard to claim 1 - A deflector 100 apparatus for managing wheel kinematics during a small overlap collision event, the deflector apparatus comprising: 
a first section 103 configured to be attached at an inside wall of a wheel well 3 in a manner substantially facing a wheel 8 positioned in the wheel well 3, wherein the first section 103 comprises a hollow structure configured to absorb energy from the collision event by plastically deforming; and 
a second section 102 configured to be attached to a hinge pillar 28 at an angle to the wheel (“In one exemplary embodiment according to the present disclosure, the bracket 100, also referred to as a body patch, may be applied to the body 7, e.g., the BIW frame structure 25, to manage and distribute impact loads, including those generated during a SORB test and to protect the flange 35 of the body 7. The bracket 100 according to the exemplary embodiments of the present disclosure is capable of addressing force management issues during a small offset frontal impact and may be designed in a 

With regard to claim 3 - wherein the second section 102 is configured to be arranged at a base of the hinge-pillar 28.

With regard to claim 4 - wherein the first section 103 comprises a set of through features 119 configured to accommodate a corresponding set of fasteners affixed to the hinge-pillar.

With regard to claim 5 - wherein the first section 103 comprises a set of through features 119 configured to accommodate a corresponding set of fasteners 117 affixed to a rear of the wheel well 3.

With regard to claim 7 - further comprising: 
a frame coupler 30 configured to be attached a frame system and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 30 is configured to be attached behind the first section 103.

With regard to claim 9 - A vehicle configured for managing wheel kinematics during a small overlap collision event, the vehicle comprising: 
a first wheel 8; 
a first wheel mount; 

a frame system comprising a first pillar 28 arranged at a first position, wherein the first position is arranged at a rear and laterally outside portion of the first wheel well 3; 
an occupant compartment; and 
a deflector 100 affixed in the first wheel well 3 at the first position, wherein the deflector 100 comprises: 
a first section 103 comprising a hollow structure configured to absorb energy from the collision event by plastically deforming; and 
a second section 102 arranged at an angle to the first wheel 3 and configured to deflect the first wheel 8 laterally outwards from the vehicle to prevent intrusion of the first wheel into the occupant compartment during the collision event.

With regard to claim 11 - wherein the deflector 100 is configured to be arranged at the base of a hinge-pillar 28.

With regard to claim 12 - wherein the deflector 100 comprises a set of through features 119 configured to accommodate a corresponding set of fasteners 117 affixed to the hinge-pillar 28.

With regard to claim 13 - wherein the deflector 100 comprises a set of through features 119 configured to accommodate a corresponding set of fasteners 117 affixed to a rear of the wheel well 3.

With regard to claim 15 - further comprising a frame coupler 30 configured to affix a frame system 11 and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 30 is arranged behind the first section 103.

With regard to claim 17 - wherein the wheel comprises a plurality of radial spokes (see Fig. 1), wherein the deflector is configured to deflect the plurality of spokes away from the occupant compartment during the collision event (Abstract).

With regard to claim 19 - A system for managing wheel kinematics during a small overlap collision event of a vehicle, the system comprising: 
a frame system comprising a first pillar 28 arranged at first position, wherein the first position is arranged at a laterally outside portion of a rear of the first wheel well 3; 
a body system comprising an occupant compartment; 
a frame coupler 30 at least partially affixing the frame system to the body system; and 
a deflector 100 affixed to the frame coupler 30 and facing a wheel 8, wherein the deflector 100 comprises: 
a first section 103 comprising a hollow structure configured to absorb energy from the collision event by plastically deforming; and 
a second section 102 arranged at an angle to the wheel and configured to deflect the wheel laterally outwards from the vehicle to prevent intrusion of the wheel into the occupant compartment during the small overlap collision event.

Claim(s) 1, 3-9, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanAssche et al (US 6,196,621).  VanAssche discloses:
With regard to claim 1 - A deflector 10 apparatus for managing wheel kinematics during a small overlap collision event, the deflector apparatus comprising: 

a second section 46 configured to be attached to a hinge pillar 24 at an angle to the wheel 28.

With regard to claim 3 - wherein the second section 46 is configured to be arranged at a base of the hinge-pillar 24.

With regard to claim 4 - wherein the first section 30 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to the hinge-pillar 24.

With regard to claim 5 - wherein the first section 30 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to a rear of the wheel well 28.

With regard to claim 6 - further comprising an absorber 40 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 7 - further comprising: 
a frame coupler 48 configured to be attached a frame system and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 48 is configured to be attached behind the first section 30 (“As shown in the drawings, the frame 13 of the exemplary motor vehicle 12 includes a forwardly extending flange 48 conventionally used to join an outer body to an inner body. The flange 48 forwardly extends from the hinge pillar 24 into the wheel well 26. The apparatus 10 forwardly extends from the hinge pillar 24 a substantially identical distance. In this 

With regard to claim 8 - further comprising an absorber 40 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 9 - A vehicle configured for managing wheel kinematics during a small overlap collision event, the vehicle comprising: 
a first wheel 28; 
a first wheel mount; 
a first wheel well 26 configured to accommodate the first wheel 28; 
a frame system comprising a first pillar 24 arranged at a first position, wherein the first position is arranged at a rear and laterally outside portion of the first wheel well 3; 
an occupant compartment; and 
a deflector 10 affixed in the first wheel well 26 at the first position, wherein the deflector 10 comprises: 
a first section 30 comprising a hollow structure configured to absorb energy from the collision event by plastically deforming; and 
a second section 46 arranged at an angle to the first wheel 28 and configured to deflect the first wheel 28 laterally outwards from the vehicle to prevent intrusion of the first wheel into the occupant compartment during the collision event.

With regard to claim 11 - wherein the deflector 10 is configured to be arranged at the base of a hinge-pillar 24.

With regard to claim 12 - wherein the deflector 10 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to the hinge-pillar 24.

With regard to claim 13 - wherein the deflector 10 comprises a set of through features 32 configured to accommodate a corresponding set of fasteners affixed to a rear of the wheel well 26.

With regard to claim 14 - further comprising an absorber 40 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 15 - further comprising a frame coupler 48 configured to affix a frame system and a body system, wherein the occupant compartment is formed by the body system, and wherein the frame coupler 48 is arranged behind the first section 30.

With regard to claim 16 - further comprising an absorber 40 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

With regard to claim 19 - A system for managing wheel kinematics during a small overlap collision event of a vehicle, the system comprising: 
a frame system comprising a first pillar 24 arranged at first position, wherein the first position is arranged at a laterally outside portion of a rear of the first wheel well 26; 
a body system comprising an occupant compartment; 
a frame coupler 48 at least partially affixing the frame system to the body system; and 
a deflector 10 affixed to the frame coupler 48 and facing a wheel 28, wherein the deflector 10 comprises: 
a first section 30 comprising a hollow structure configured to absorb energy from the collision event by plastically deforming; and 


With regard to claim 20 - further comprising an absorber 40 configured to be attached behind the first section and configured to further absorb energy from the collision event by plastically deforming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over VanAssche in view of Richardson et al (US 8,430,448).  VanAssche fails to explicitly disclose wherein the first section and the second section comprise extruded aluminum.  Richardson teaches a reinforcement structure formed from extruded aluminum (“The localized reinforcement may be a steel reinforcement. The localized reinforcement may also be composed of aluminum, extruded aluminum, aluminum foam, magnesium, magnesium alloys, molded magnesium alloys, titanium, titanium alloys, molded titanium alloys, nickel, copper, transition metals, polyurethanes, polyurethane composites, or any combination thereof. The material of the localized reinforcement is selected so that the tensile strength and modulus of the localized reinforcement may be higher than that of the base reinforcing portion and/or expandable material.” – Column 6, lines 11-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of VanAssche with the teaching of .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Donabedian in view of Chiang et al (US 10,077,014).  Donabedian fails to explicitly disclose wherein the wheel mount comprises a lower control arm configured to direct the plurality of radial spokes to the deflector during the collision event.  Chiang teaches a body-mounted tire blocker assembly comprising a deflector 101 and a wheel 16, wherein the wheel is mounted to the vehicle via a lower control arm configured to direct the wheel to the deflector during a collision event,  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Donabedian with the teaching of Chiang such that the wheel is mounted to the vehicle via a lower control arm so as to ensure proper mounting and articulation with the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 8, 2022